DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of embodiment 2 of fig. 9, modification of fig. 8, and modification of fig. 14 (claims 1-5, 7, 8, and 11-21 readable thereon) in the reply filed on 12/10/2021 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8, 11, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chao (US PGPub 2020/0160026) in view of Takahashi (US PGPub 2014/0327799).
Re claim 1: Chao teaches (e.g. figs. 1-6) a display device (500) comprising: a sensor (light collection region 104; e.g. paragraph 21) including a detection electrode (although not drawn, light collection region 104 converts light into photogenerated charge carriers and would need to be connected to a detection electrode; hereinafter “DE”); an optical pattern layer (dielectric layers 114, 118 and metal layer 116; e.g. paragraph 23; hereinafter “OPL”) disposed on the sensor (104) and including a plurality 124, 114, 118; hereinafter “TP”) and a light blocking portion (116; hereinafter “LBP”); and a display panel (display panel 402; e.g. paragraph 29) disposed on the optical pattern layer (OPL), wherein a minimum distance (distance labeled d1 in fig. 1) between the detection electrode (DE) and the light blocking portion (LBP) is in a range of 1 micrometer -5 micrometers (paragraph 26 describes the ratio of d2:d1 as being 1:2.92, where d2 is 2.36 times the wavelength passing through the opening 124 having diameter d2; therefore with the disclosed wavelength of 526nm X 2.36 X 2.92 is equal to 3.624 micrometers; e.g. paragraph 26).
It may be considered that Chao is silent as to explicitly teaching the detection electrode.
Takahashi teaches the an alternate configuration showing a detection electrode as can be seen in fig. 2, which shows upper transparent electrode 39 and ohmic layer 38 connecting to the photoelectric conversion section 22 which comprises N- and P-type semiconductor layers 36 and 37, respectively.  It is described as these devices being used for a fingerprint detection sensor as paragraph 351.
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the details of photoelectric conversion section provided with a detection electrode as taught by Takahashi in the device of Chao in order to have the predictable result of using the necessary electrodes structure which would allow for the charge collected from the light sensor to be utilized for conveying information used in the fingerprint detection.
Re claim 2: Chao in view of Takahashi teaches the display device of claim 1, wherein a height of the light blocking portion (LBP of Chao) is 1/tan(AG) times of a d2 of Chao) of each of the plurality of transmission portions (TP of Chao) and less than or equal to five times (as can be seen in fig. 2, the height of 116 is approximately twice the distance d2) the width (d2 of Chao) of each of the plurality of transmission portions (TP of Chao), wherein AG is an incidence angle of light on the optical pattern layer (OPL of Chao).
Re claim 3: Chao in view of Takahashi teaches the display device of claim 1, wherein the optical pattern layer (OPL of Chao) further comprises a transmission layer (108 of Chao) disposed between the plurality of transmission portions (TP of Chao) and the sensor (104 of Chao) and between the light blocking portion (LBP of Chao) and the sensor (104 of Chao) in a thickness direction of the display device (500 of Chao).
Re claim 4: Chao in view of Takahashi teaches the display device of claim 3, wherein the transmission layer (108 of Chao) comprises a same material (dielectric materials used include silicon oxide; e.g. paragraph 23 of Chao) as a material of the plurality of transmission portions (TP of Chao).
Re claim 5: Chao in view of Takahashi teaches the display device of claim 1, wherein an angle between a bottom surface (bottom surface 116 of Chao) of the light blocking portion (LBP of Chao) and a side surface (side surface of opening 124 in 116 of Chao) of the light blocking portion (LBP of Chao) is in a range of 85 degrees - 90 degrees or 90 degrees -95 degrees (opening 124 of Chao has vertical sidewalls).
Re claim 7: Chao in view of Takahashi teaches the display device of claim 1, wherein the plurality of transmission portions (TP of Chao) include first transmission portions (TP 124 of Chao for a first pixel; hereinafter “1TP”) comprising a first transmission arrangement (124 is arranged in the center of the pixel of 1TP; hereinafter 1TA”) and second transmission portions (TP 124 of Chao for a second pixel adjacent in the x-direction of fig. 3; hereinafter “2TP”) comprising a second transmission arrangement (124 is arranged in the center of the pixel of 2TP; hereinafter “2TA”), wherein the first transmission portions (1TP) and the second transmission portions (2TP) are arranged along a first direction (X-direction), respectively, wherein the first transmission arrangement (1TA) and the second transmission arrangement (2TA) are alternately arranged along a second direction (alternately arranged in the y-direction of fig. 3) that intersects the first direction (x-direction), wherein centers of the first transmission portions (1TP) do not overlap centers of the second transmission portions (2TP) in the second direction (y-direction).
Re claim 8: Chao in view of Takahashi teaches the display device of claim 1, wherein the plurality of transmission portions (TP) comprise a central transmission portion (124 as shown in fig. 3) and six peripheral transmission portions (124 of six of the eight adjacent pixels, each of which have an opening 124) adjacent to the central transmission portion (124 as shown in fig. 3) and spaced at a same pitch from the central transmission portion (124 as shown in fig. 3).
Re claim 11: Chao in view of Takahashi teaches the display device of claim 1, wherein the detection electrode (39 of Takahashi) overlaps X or more transmission portions among the plurality of transmission portions on a plane, wherein X is a positive integer (39 of Takahashi extends along all the photosensitive pixels, therefore would overlap all the TP of Chao).
Re claim 14: Chao in view of Takahashi teaches the display device of claim 1, further comprising an infrared filter (filter layer 120 can be designed to pass specific 402 of Chao) and the optical pattern layer (OPL of Chao) in a thickness direction of the display device.
Re claim 15: Chao in view of Takahashi teaches a display device of claim 1, wherein: an active area (see fig. 5 of Chao) for displaying an image and a peripheral area surrounding the active area are defined in the display panel; a detection area (100 of Chao) for detecting biometric information is defined in the sensor (104 of Chao); and the detection area (100 of Chao) overlaps an entire portion of the active area.

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chao in view of Takahashi as applied to claim 11 above, and further in view of Li (US PGPub 2020/0403168).
Re claim 12: Chao in view of Takahashi teaches substantially the entire structure as recited in claim 11 except explicitly teaching the display device wherein the display panel comprises: a base layer; a circuit layer disposed on the base layer and including a pixel circuit; and a light emitting element layer disposed on the circuit layer, and including a first electrode, a light emitting layer, and a second electrode, wherein the first electrode and the second electrode have transparency, and the first electrode overlaps at least Y or more transmission portions among the plurality of transmission portions, wherein Y is a positive integer.
Li teaches (e.g. figs. 1 and 2) the display panel comprises: a base layer (50); a circuit layer (20) disposed on the base layer (50) and including a pixel circuit (transistor having gate electrode 23); and a light emitting element layer (light emitting material layer 30; e.g. paragraph 60) disposed on the circuit 20), and including a first electrode (common electrode 34; e.g. paragraph 62), a light emitting layer (organic light emitting layer 33; e.g. paragraph 62), and a second electrode (pixel electrode 31; e.g. paragraph 62), wherein the first electrode (34) and the second electrode (31) have transparency, and the first electrode (34) overlaps at least Y or more transmission portions (TP of Chao) among the plurality of transmission portions (TP of Chao), wherein Y is a positive integer.
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the details of the display panel as taught by Li in the device of Chao in order to have the predictable result of using a display panel capable of being known to be incorporated into a display provided with a fingerprint sensor.
Re claim 13: Chao in view of Takahashi and Li teaches the display device of claim 12, wherein a number of the plurality of transmission portions (TP of Chao) overlapping the detection electrode (39 of Takahashi) is greater than a number of the plurality of transmission portions (TP of Chao) overlapping the first electrode (34 of Li).

Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chao in view of Takahashi and Li (US PGPub 2020/0403168).
Re claim 16: Chao teaches (e.g. figs. 1-6) a display device (500) comprising: a detection unit (100) having a sensor (light collection region 104; e.g. paragraph 21) that includes a detection electrode (although not drawn, light collection region 104 converts light into photogenerated charge carriers and would need to be connected to a detection electrode; hereinafter “DE”) and an optical pattern layer (dielectric layers 114, 118 and metal layer 116; e.g. paragraph 23; hereinafter “OPL”) that is disposed on the sensor (104) and includes a plurality of transmission portions (124, 114, 118; hereinafter “TP”) and a light blocking portion (116; hereinafter “LBP”) adjacent to the plurality of transmission portions (TP); and a display panel (display panel 402; e.g. paragraph 29) disposed on the detection unit (100).
It may be considered that Chao is silent as to explicitly teaching the detection electrode, and the display panel including a light emitting element layer having a first electrode, a light emitting layer. and a second electrode, wherein each of the first 
Takahashi teaches the an alternate configuration showing a detection electrode as can be seen in fig. 2, which shows upper transparent electrode 39 and ohmic layer 38 connecting to the photoelectric conversion section 22 which comprises N- and P-type semiconductor layers 36 and 37, respectively.  It is described as these devices being used for a fingerprint detection sensor as paragraph 351.
Li teaches (e.g. figs. 1 and 2) the display panel including a light emitting element layer (light emitting material layer 30; e.g. paragraph 60) having a first electrode (common electrode 34; e.g. paragraph 62), a light emitting layer (organic light emitting layer 33; e.g. paragraph 62), and a second electrode (pixel electrode 31; e.g. paragraph 62), wherein each of the first electrode (34) and the detection electrode (39 of Takahashi) overlaps (since 34 of Li and 39 of Takahashi are disposed along the whole region of the display and imager, they would both overlap all openings 124 of Chao) at least two or more transmission portions (TP of Chao) among the plurality of transmission portions (TP of Chao).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the details of photoelectric conversion section provided with a detection electrode as taught by Takahashi and the details of the display panel as taught by Li in the device of Chao in order to have the predictable result of using the necessary electrodes structure which would allow for the charge collected from the light sensor to be utilized for conveying information used in the fingerprint detection and in order to have the predictable result of using a display panel 
Re claim 17: Chao teaches the display device of claim 16, wherein a minimum distance between the detection electrode and the light blocking portion is in a range of 1 micrometer -5 micrometers (paragraph 26 of Chao describes the ratio of d2:d1 as being 1:2.92, where d2 is 2.36 times the wavelength passing through the opening 124 having diameter d2; therefore with the disclosed wavelength of 526nm X 2.36 X 2.92 is equal to 3.624 micrometers).
Re claim 18: Chao in view of Takahashi and Li teaches the display device of claim 16, wherein: the optical pattern layer (OPL of Chao) further comprises a transmission layer (108 of Chao) disposed between the plurality of transmission portions (TP of Chao) and the sensor (104 of Chao) and between the light blocking portion (LBP of Chao) and the sensor (104 of Chao) in a thickness direction of the display device: and the transmission layer (108 of Chao) comprises a same material (dielectric materials used include silicon oxide; e.g. paragraph 23 of Chao) as a material of the plurality of transmission portions (TP of Chao).
Re claim 19: Chao in view of Takahashi teaches the display device of claim 16, wherein a height of the light blocking portion (LBP of Chao) is 1/tan(AG) of a width (d2 of Chao) of each of the plurality of transmission portions (TP of Chao) and less than or equal to five times (as can be seen in fig. 2, the height of 116 is approximately twice the distance d2) the width (d2 of Chao) of each of the plurality of transmission portions (TP of Chao), wherein AG is an incidence angle of light on the optical pattern layer (OPL of Chao), wherein an angle between a bottom surface (bottom surface 116 of Chao) of the LBP of Chao) and a side surface (side surface of opening 124 in 116 of Chao) of the light blocking portion (LBP of Chao) is in a range of 85 degrees - 90 degrees or 90 degrees -95 degrees (opening 124 of Chao has vertical sidewalls).
Re claim 20: Chao in view of Takahashi and Li teaches the display device of claim 16, wherein the plurality of transmission portions (TP) comprise a central transmission portion (124 as shown in fig. 3) and six peripheral transmission portions (124 of six of the eight adjacent pixels, each of which have an opening 124) adjacent to the central transmission portion (124 as shown in fig. 3) and spaced at a same pitch from the central transmission portion (124 as shown in fig. 3).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chao in view of Li.
Re claim 21: Chao teaches (e.g. figs. 1-6) a display device (500) comprising: a display panel (display panel 402; e.g. paragraph 29) having a plurality of pixel areas (displays are provided with pixel areas in an array to display an image; hereinafter “PA”); a detection unit (100) disposed under the display panel (402), the detection unit (100) having a sensor (light collection region 104; e.g. paragraph 21) that includes a detection element (104), wherein the detection unit (104) forms a detection area (area of 104) overlapping the detection element (104); an optical pattern layer (dielectric layers 114, 118 and metal layer 116; e.g. paragraph 23; hereinafter “OPL”) disposed on the sensor (104) and including a plurality of transmission portions (124, 114, 118; hereinafter “TP”) and a light blocking portion (116; hereinafter “LBP”) adjacent to the plurality of transmission portions (TP); wherein the detection area (area of 104) overlaps TP) and a portion of each of the first pixel area (pixel of display panel 402 over a first pixel as shown in fig. 3; hereinafter “1P”), second pixel area (pixel of display panel 402 over a second pixel which is to the right of the pixel as shown in fig. 3; hereinafter “2P”) and third pixel area (pixel of display panel 402 over a second pixel which is to the left of the pixel as shown in fig. 3; hereinafter “3P”).
It may be considered that Chao is silent as to explicitly teaching the display panel having a plurality of pixel areas including a first pixel area, a second pixel area and a third pixel area, each of the plurality of pixel areas having a pixel that includes a first electrode, a light emitting layer and a second electrode; wherein the first electrodes of the first pixel area, second pixel area and third pixel area overlap the plurality of transmission portions; and wherein a total area of the first to third pixel areas is less than an area of the detection area and a number of transmission portions overlapping the first electrodes of the first pixel area, second pixel area and third pixel area is less than a number of transmission portions overlapping the detection area.
Li teaches (e.g. figs. 1 and 2) the display panel having a plurality of pixel areas (pixel shown in fig. 1) including a first pixel area (pixel shown in fig. 1 of Li; hereinafter “PX1”), a second pixel area (pixel to the right of the pixel shown in fig. 1 of Li; hereinafter “PX2”) and a third pixel area (pixel to the left of the pixel shown in fig. 1 of Li; hereinafter “PX3”), each of the plurality of pixel areas having a pixel that includes a first electrode (common electrode 34; e.g. paragraph 62), a light emitting layer (organic light emitting layer 33; e.g. paragraph 62) and a second electrode (pixel electrode 31; e.g. paragraph 62); wherein the first electrodes (34) of the first pixel area (PX1), second pixel area (PX2) and third pixel area (PX3) overlap the plurality of transmission portions 11); and wherein a total area of the first to third pixel areas (PX1, PX2, PX3) is less than an area of the detection area (area of 104 of Chao) and a number of transmission portions (TP of Chao) overlapping the first electrodes (34) of the first pixel area (PX1), second pixel area (PX2) and third pixel area (PX3) is less than a number of transmission portions (TP of Chao) overlapping the detection area (area of 104 of Chao)
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the details of the display panel as taught by Li in the device of Chao in order to have the predictable result of using a display panel capable of being known to be incorporated into a display provided with a fingerprint sensor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629. The examiner can normally be reached M-F, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822